DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “comprises”, and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites “comprising”.  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 2-14 are objected to because of the following informalities: Claims 2-14 each start with “An apparatus as claimed…”, this should read -- The apparatus as .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 1-3, 6, 7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150184931 A1 Mak (hereafter Mak) in view of US 20150052938 A1 Bauer et al. (hereafter Bauer).

Regarding claim 1, Mak (fig 3) teaches an overhead recycle process apparatus comprising: a heat exchange arrangement (heat exchangers 58, 59, 62, 65, 67, 68, 69, 80); a separator (separator 70) in fluid communication with an absorber (absorber 73) and a de-ethaniser (deethanizer 76), the absorber (absorber 73) having a reflux inlet port (cold reflux stream 41); and an ethane rectifier (stabilizer 60) in fluid communication with the de-ethaniser, 
While Mak does not teach the de-ethaniser being arranged to provide cooling by heat exchange to an overhead stream path of the ethane rectifier; and the ethane rectifier comprises a reflux drum having an ethane outlet port and a vapour outlet port in fluid communication with the reflux inlet port of the absorber, Bauer teaches the de-ethaniser (column T2) being arranged to provide cooling (via side condenser E8) by heat exchange to an overhead stream path (partially condensed stream 60) of the 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a column arranged to provide cooling by heat exchange to an overhead stream of another column and a reflux drum having a hydrocarbon outlet and a vapor outlet in fluid communication with a reflux inlet port of another column as taught by Bauer into the hydrocarbon separation system taught by Mak to improve system efficiencies by recycling separation streams and conserve system heat energy via heat exchange.

Regarding claim 2, the combined teachings teach an apparatus as claimed in Claim 1 as stated above, and Mak (fig 3) teaches the de-ethaniser (deethanizer 76) comprises a bottom product outlet port (C3+ NGL stream 34) arranged to provide hydrocarbon fractions having a molecular weight heavier than a molecular weight of ethane ([0046] “Deethanizer 76 can be a non-refluxed column (for example, a stripper) that is heated with a reboiler 77, producing a C3+ NGL stream 34 with less than about 0.1 to 1.5 mole % ethane (which can form at least part of a Y-Grade NGL product stream 40) and a C2 enriched overhead stream 33”).

Regarding claim 3, the combined teachings teach an apparatus as claimed in Claim 1 as stated above, and Bauer teaches a side stream circuit (line 64, bottom of 

Regarding claim 6, the combined teachings teach an apparatus as claimed in claim 1 as stated above, and Mak (fig 3) teaches a lean gas outlet path (Sales Gas stream 39); a lean gas outlet port (absorber overhead stream 30) in fluid communication with the lean gas outlet path (fig 1 shows 30 in fluid communication with 39); wherein the heat exchange arrangement comprises a first heat exchanger (subcooler 75) and a second heat exchanger (second heat exchanger 67); and a compressor (compressor 

Regarding claim 7, the combined teachings teach an apparatus as claimed in Claim 6 as stated above, and Bauer teaches a gas feed inlet port (natural gas stream 1); another separator (separator D1) having an inlet port in fluid communication with the gas feed inlet port (fig 1 shows natural gas stream 1 in fluid communication with separator D1) via the first heat exchanger (heat exchanger E1), the another separator having a vapour outlet port (gas phase 4) and a liquid outlet port (liquid phase 3).

Regarding claim 9, the combined teachings teach an apparatus as claimed in Claim 6, and Mak (fig 3) teaches a second feed fluid path (stream 32) in fluid communication at one end thereof with a bottom fraction outlet port (bottom stream 29) of the absorber (absorber 73) and in fluid communication at another end thereof with a second feed inlet port (colder stream 88) of the de-ethaniser (fractionation column 76); wherein the second feed fluid path (stream 32) passes through the first heat exchanger (additional heat exchanger 85).



Regarding claim 11, the combined teachings teach an apparatus as claimed in Claim 10 as stated above. While combined teachings do not teach the overhead outlet stream port of the de-ethaniser is in fluid communication with an inlet port of the separator via the second heat exchanger, Mak (fig 3) teaches the overhead outlet stream port (overhead fraction 12) of the de-ethaniser (stabilizer 60) is in fluid communication with an inlet port of the separator (separator 64) via the second heat exchanger (heat exchanger 62).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine an overhead outlet stream port of the stabilizer in fluid communication with an inlet port of a separator via a heat exchanger as taught by Mak with the deethanizer 76 and absorber 73 taught by Mak to separate 

Regarding claim 12, the combined teachings teach an apparatus as claimed in claim 1 as stated above, and Mak (fig 3) teaches the de-ethaniser (deethanizer 76) comprises a bottom fraction reservoir (bottom of deethanizer 76), and a bottom fraction inlet port and a bottom fraction outlet port (bottom stream of deethanizer 76) in fluid communication with the bottom fraction reservoir; and a reboiler circuit path extends from the bottom fraction outlet port and returns to the bottom fraction reservoir via the bottom fraction inlet port, (fig 3 shows a reboiler circuit that extends from the bottom stream of deethanizer 76, passes through reboiler 77, and is fed back into a lower portion of deethanizer 76) the reboiler circuit path passing through the heat exchange arrangement (reboiler 77).

Regarding claim 13, the combined teachings teach An apparatus as claimed in Claim 1 as stated above, and Mak (fig 3) teaches the de-ethaniser (deethanizer 76) comprises a heavy hydrocarbon fractions outlet port (bottom stream of deethanizer 76) for hydrocarbon fractions having a molecular weight heavier than the molecular weight of ethane ([0046] “Deethanizer 76 can be a non-refluxed column (for example, a stripper) that is heated with a reboiler 77, producing a C3+ NGL stream 34 with less than about 0.1 to 1.5 mole % ethane (which can form at least part of a Y-Grade NGL product stream 40) and a C2 enriched overhead stream 33”).

.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak in view of Bauer as applied to claim 1 above, and further in view of US 20150184932 A1 Higginbotham et al. (hereafter Higginbotham).

Regarding claim 4, the combined teachings teach an apparatus as claimed in claim 1 as stated above, and Bauer teaches the reflux drum (top of T4) of the ethane rectifier (column T4) comprises a reflux inlet port (gaseous fraction line 62) and a rectification portion (middle of column T4) of the ethane rectifier (column T4) comprises an overhead stream outlet port (line from T4 containing control valve V13).
While combined teachings do not teach the overhead stream path extending from the overhead stream outlet port o the reflux inlet port via the heat exchange arrangement so as to define an ethane reflux path, Higginbotham (fig 2a) teaches the overhead stream path (overhead vapor 118) (of distillation column 117) extending from the overhead stream outlet port to the reflux inlet port (reflux 203) 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the overhead stream path extending form the overhead stream outlet port to the reflux inlet port via a heat exchange arrangement taught by Higginbotham into the hydrocarbon separation system taught by Mak to provide cooling and reflux to a distillation column ([0015] “cooling and at least partially condensing carbon dioxide-enriched overhead vapor and/or a compressed carbon dioxide-enriched recycle gas produced therefrom, by indirect heat exchange to produce at least partially condensed carbon dioxide-enriched gas; and [0016] providing at least a portion of said at least partially condensed carbon dioxide-enriched gas as reflux for said distillation column system.”)

Regarding claim 5, the combined teachings teach an apparatus as claimed in Claim 4 as stated above, and Bauer teaches the de-ethaniser (column T2) comprises a primary reflux inlet port (stream 61) and an overhead stream outlet port (partially condensed stream 60); a primary de-ethaniser reflux path extends from the overhead stream outlet port of the de-ethaniser to the primary reflux inlet port of the de-ethaniser via the heat exchange arrangement (heat exchanger E8) and the separator (column T3); and Higginbotham teaches a secondary reflux inlet port ([0122] “expanded stream 128… which is fed to the top of distillation column 117 as reflux”) and a secondary de-ethaniser reflux path (a first portion 204 of overhead vapor 118) branching from the .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak in view of Bauer as applied to claim 1 above, and further in view of US 20130036765 A1 Renaud (hereafter Renaud).

Regarding claim 8, the combined teachings teach an apparatus as claimed in Claim 7 as stated above, and Mak (fig 3) teaches that it is commonly known in the art to have an expander operably coupled to the compressor ([0005] “The use of turbo expanders and plate fin heat exchangers are currently accepted as standard equipment for NGL recovery unit designs”); and Bauer teaches the vapour outlet port (gas phase 4) of the another separator (separator D1) is in fluid communication with the expander (expander X1) and the expander is in fluid communication with a bottom product reservoir of the absorber (column T1).
While combined teachings do not teach the liquid outlet port of the another separator is in fluid communication with a first feed inlet port of the de-ethaniser, Renaud teaches and the liquid outlet port (liquid fraction 34) of the another separator 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrange the liquid outlet port of a feed separator in fluid communication with a feed inlet port of a de-ethaniser as taught by Renaud into the hydrocarbon separation system taught by Mak to separate a feed stream and send the gas and liquid portions along separate paths to improve system efficiency.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak as modified.

Regarding claim 15, Mak (fig 3) teaches a method of overhead recycle processing of hydrocarbons, the method comprising: drawing off ethane (C2 enriched overhead stream 33) from a de-ethaniser (deethanizer 76); generating reflux (reflux stream 14) from an overhead stream path (overhead fraction 12) of the rectifier (stabilizer 60); and introducing the reflux into a reflux drum (separator 64) of the rectifier (stabilizer 60).
While Mak does not explicitly teach rectifying the drawn off ethane in a rectifier, Mak teaches ethane recovery by sending the drawn off ethane back to the absorber ([0013] “the method described above for propane (C3) recovery can be switched to an ethane (C2 or C2+ liquid) recovery mode by rerouting the overhead product recovered from the fraction column/deethanizer to the bottom of the absorber. In such an 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send the ethane drawn off from the top of the deethanizer to a separate rectifier instead of rerouting it to the absorber as taught by Mak, to recover ethane constantly instead of intermittently. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-20160054055-A1	Patel; Kirtikumar N. discloses a process for separating and recovering NGLs from hydrocarbon streams using multiple columns and heat exchange paths. 
US-20160313056-A1	Kikkawa; Yoshitsugi discloses a system and method for liquefaction of natural gas and a turbo-expander.
US-20150007981-A1	Shomody; Ronald Grant discloses efficient processing and transport of natural gas with multiple recovery techniques.
US-20140260417-A1	HERZOG; Karl Lee discloses a natural gas processing including mixed reflux for heavies removal in LNG processing.
US-20130213088-A1	Stylianou; Elena discloses systems and methods for separating hydrocarbons using multiple divided columns.

US-20130340473-A1	Gouriou; Julie discloses a method and facility for producing a methane rich stream, an ethane rich stream, and a stream of propane and heavier hydrocarbons.
US-20120006054-A1	Keller; Arnold discloses CO2 capture in a multi-column natural gas separation system.
US-20120097520-A1	Johnson; Grant Leigh discloses a multi-column process and apparatus for the separation of hydrocarbons.
US-20090126401-A1	Mock; Jon M. discloses dual refluxed removal of heavies in a multi-column LNG facility.
US-20160116210-A1	Denton; Robert D. discloses a method and system of controlling temperature in a distillation tower with multiple recycle and reflux paths.
US-20110048067-A1	Fischer; Beatrice discloses natural gas liquefaction with multiple columns, multiple recycle paths, and high pressure fractionation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763